Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 2 has been cancelled; Claims 3-5 are withdrawn from consideration as non-elected claims, claim 1remains for examination.

Previous Rejections/Objections
Previous objection of Claims 1-2 because of the informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/12/2022.
Previous rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US-PG-pub 2018/0274056 A1, thereafter PG’056) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/12/2022.
Previous rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over PG’056 in view of Nomura et al (JP 042259325 A1, with English translation, thereafter JP’325) is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/12/2022.
Previous rejection of Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (JP 042259325 A1, with English translation, thereafter JP’325) is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/12/2022..


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without modify the concept of “NPR”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the instant case, it is noted that the provided Poisson’s ratio is from 0.003-0.01 (claim 1 and Fig.5 of the instant application), which is a positive number. There is no data to support the claimed “negative Poisson’s ratio” as recited in the instant claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In the instant case, the term "NPR” in the claim is not correct or accurate since the claimed Poisson’s ratio is from 0.003-0.01 (cl.1), which is a positive number. It is noted that “no obvious necking” (refer to the Applicant’s arguments filed on 1/12/2022 and the cited on-line literature) means still having “necking”. Referring to Fig.5 of the instant application, the name should be amended as “a material with “NPR” effect”. Proper amendment/clarification is necessary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (JP 042259325 A1, with English translation, thereafter JP’325).
Regarding claim 1, JP’325 teaches a hot-rolled steel material with superior workability (claims of JP’325). All of the alloy composition disclosed by JP’325 (claims and par.[0014]-[0022] of JP’325) overlap the claimed alloy composition ranges as shown in the following comparison table. Overlapping in composition ranges creates a prima facie case of obviousness. MPERP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C, Mn, Si, Cu, Cr, Ni, S, P, and Fe + impurities from the disclosing of JP’325 since JP’325 teaches the same utility throughout whole disclosing range. Regarding the Limitation of “for rock bolt” in the instant claim, it 1s recognized as an intended use for the heat resisting alloy, which does not add patentable weight for the instant claim. MPEP 2111 02 II. The claimed “NPR” is recognized as a steel property fully depended on the alloy composition and microstructures. Since JP’325 teaches the similar steel manufactured by the same hot-rolling for the same structural material application (par.[0001]-[0002] of JP’325) as recited in the instant invention, the claimed “NPR” would be highly expected for the steel of JP’325. MPEP 2112 01 and 2145 II. JP’325 also provides YS, TS, and elongation under different prima facie case of obviousness. MPERP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the proper process conditions to obtain the desired properties since JP’325 teaches the same utility throughout whole disclosing range.

Element
From instant Claim 1 (in wt %)
From JP’325 (in wt%)
Overlapping range
(in wt%)
C
0.4-0.7
1.0 or less
1.0 or less
Mn
15-20
10-30
10-30
Si
≤ 0.1
0.01-2.5
0.01-2.5
Cu
≤ 0.03
Trace amount
Trace amount
Cr
≤ 0.01
1 or less
1 or less
Ni
≤ 0.02
1 or less
1 or less
S
≤ 0.001
0.01 or less
0.01 or less
P
≤ 0.001
0.01 or less
0.01 or less
Fe
Balance with impurities
Balance with impurities
Balance with impurities
YS (MPa)
500-1100
392-510
500-510
TS (MPa)
950-1200
892-1010
950-1010
UE (%)
10-80
28-44
28-44
Poisson ratio
0.003-0.01
--
--


Response to Arguments
Applicant’s arguments to the art rejection to claim 1 have been considered but they are not persuasive.  Regarding the arguments related to the amended features in the instant claim, the Examiner’s position has stated as above,
The Applicant’s arguments have been summarized as following:

2, JP’325 does not specify the claimed “NPR” property (Poisson ratio: 0.003-0.01) as claimed in the instant claim. The material disclosed by JP’325 is not relevant to the claimed material.
In response
Regarding the Applicant’s argument 1, The “NPR” concept is clear: when it is stretched, the material expands laterally within the elastic range, while when it is compressed, the material shrinks laterally. However, it is not proper to apply “NPR” to the instant material since the Poisson ratio is positive number (Fig.5 and claim 1 of the instant application). “No obvious necking” during stretching test does not mean the material can “expending” during stretching test (refer to Fig.3 of the Applicant’s cited the on-line publication). The Applicant should provide proper data or evidence to show the material in the instant application has “negative Poisson ratio”. Actually, the Applicant’s cited the on-line publication clearly indicates: “NPR steel bar has negative Poisson’s ratio effect, which is manifested in that the Poisson’s ratio decreases significantly, and its Poisson’s ratio is 0.003–0.01” (page 2, left col. 2nd paragraph).
Regarding the argument 2, the Examiner disagrees with the Applicant’s argument since as pointed out in the rejection for the instant claim, JP’325 not only 
Note: NPL: Shao et al: Study on the mechanical properties of NPR steel bars and the bonding properties with marine concrete, Construction and Building Material 316 (2022) 125721.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734